Citation Nr: 9927383	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for service-connected 
urinary tract infection with chronic prostatitis and 
orchialgia, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
December 1988. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in May 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 


FINDING OF FACT

The veteran's service-connected disability of urinary tract 
infection with chronic prostatitis and orchialgia is 
manifested by subjectively reported burning sensation with 
urination, with no stricture, no active prostatitis, and no 
urinary tract infection, and dribbling requiring the wearing 
of protective garments, which requires the wearing of 
absorbent materials which must be changed less than two times 
per day. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected disability of urinary tract infection with 
chronic prostatitis and orchialgia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.115a, 4.115b, Diagnostic Code 7527 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 
7 Vet. App. 55, 58 (1994).

Diagnostic Code 7527 provides that prostate gland infections 
or hypertrophy will be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant. 38 C.F.R. 
§ 4.115b.  Voiding dysfunction requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day warrants a 20 percent rating.  Voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day warrants a 40 percent rating.  
38 C.F.R. § 4.115a. 

The evidence reflects that in service in 1988 the veteran 
experienced a urinary tract infection, with tenderness of the 
right epididymis, diagnosed as prostatitis with orchialgia.  
Effective from December 1988, service connection and a 10 
percent rating was assigned for urinary tract infection with 
chronic prostatitis and orchialgia.  Effective from November 
1992, a 20 percent rating has been in effect for this 
disability.  The 20 percent rating has been continued in 
subsequent unappealed rating decisions.  

In February 1998, the veteran filed a claim for increased 
rating for this disability.  He contends that a higher rating 
is warranted because he voids 10 times per day and uses 5 
pads a day due to voiding "incontinence." 

In May 1995, the veteran reported symptomatology of pain 
during urination and positive post voiding urinary dribbling.  
He also complained of intermittent testicular pain.  While a 
urethrogram in May 1995 did not find urethritis, examination 
in 1996 found tenderness at both epididymal areas and on 
palpation of the urethra, with no swelling of the epididymis, 
a normal prostate, and urethral stricture, probably due to 
chronic prostatitis.  In 1996, the veteran underwent a 
dilation for stricture of the urethra.  A December 1997 VA 
outpatient treatment note which reflected a small benign 
prostate.  

In April 1998 the veteran complained of frequent urination.  
Examination noted a previous history of urethral stricture, 
but found no evidence of recurrence, and a small nonocclusive 
benign prostate.  At a Work Tolerance Assessment in May 1998, 
the examiner noted the history of trouble urinating during 
service in 1988 due to infection.  However, the report is 
negative for any current complaints regarding urinary 
difficulty.  

A VA examination of the spine in June 1998 noted that the 
veteran had no true urinary incontinence.  VA outpatient 
treatment entries in June and August 1998 reflect that the 
veteran was found to have no recurrence of urethral 
stricture, and the veteran had improved subsequent to 
surgery.

The veteran submitted a 30 day "diary" purporting to record 
frequency of bathroom use and change of pads.  A VA 
outpatient pharmacy summary reflects that, on November 4, 
1998, the veteran was given 200 count of bed linen protective 
pads and Propantheline.  

At a personal hearing in January 1999, the veteran testified 
that: he experienced burning with urination; he urinated 
about 10 times per day; and the medication helped quite a  
bit so that he was not going to the bathroom as frequently.  
With regard to the number of pads he used per day, the 
veteran testified that: it was "quite a few"; he did not 
know the number and he "never kept track of how many" he 
used per day; and at the time of the hearing he still had 
about half or less of the pads which had been given to him on 
November 4th.  

At a VA compensation examination in February 1999, the 
veteran reported that he voided 10 times per day and used 5 
absorbent pads per day, which was a 50 percent decrease since 
he started using Propantheline.  He also reported that he had 
not experienced urinary incontinence since about 4 years 
before, had pain at the end of urethral tube prior to and 
after voiding, and had urinary dripping with every void.  A 
cystoscopy was interpreted as normal, reflecting no 
stricture, and a small non-occlusive prostate.  The diagnoses 
included that no prostatitis or urinary tract infection or 
stricture was found, and a diagnosis of urinary incontinence 
of undetermined etiology, but which was not related to a 
prostate gland problem.  

In this veteran's case, the evidence reflects that his 
service-connected disability of urinary tract infection with 
chronic prostatitis and orchialgia is manifested by 
subjectively reported burning sensation with urination, with 
no stricture, no active prostatitis, and no urinary tract 
infection, and dribbling requiring the wearing of protective 
garments, which requires the wearing of absorbent materials 
which must be changed less than two times per day.  The most 
recent evidence of record reflects that the veteran has no 
urinary tract infection.  Therefore, the predominant 
symptomatology alleged by the veteran pertains to voiding 
dysfunction, which, under Diagnostic Code 7527 is to be rated 
as voiding dysfunction.  38 C.F.R. § 4.115b.  

The evidence reflects that the veteran's current "voiding 
dysfunction" consists of a burning sensation with frequent 
urination and dribbling, requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
This level of disability is well encompassed by the 
assignment of a 20 percent rating.  A higher rating is not 
warranted, as the evidence does not show that the veteran has 
a voiding dysfunction requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  
38 C.F.R. § 4.115a. 

In this regard, the veteran represented to VA at the personal 
hearing, through the testimony elicited by his 
representative, that he had kept a 30 day "diary" of his 
bathroom trips and changes of pads.  The veteran's personal 
hearing testimony is inconsistent with his diary, however, as 
both the veteran and his representative represented to VA at 
the January 1999 hearing that the veteran used "the pads 
approximately 5 or 6 times a day."  The veteran's "diary" 
reflects changes of pads averaging closer to 8 or 9 times per 
day.  The veteran admitted at the hearing, upon being 
questioned by the hearing officer, that he "never kept track 
of how many" pads he had used.  

The veteran's testimony and diary, furthermore, are 
inconsistent with the evidence of record.  The veteran 
testified at the hearing on January 12, 1999 that he had 
about half or less of the pads left.  The VA pharmacy summary 
reflects that the veteran was issued 200 pads on November 4, 
1998, approximately 68 days before, and the hearing testimony 
indicated that the veteran had not obtained more.  At the 
rate of 5 pads per day (the rate the veteran and his 
representative represented at the hearing), at the time of 
the hearing the veteran would have used about (68 x 5 = 340) 
340 pads, yet he still had almost half remaining of the 200 
pads allotted him by VA on November 4, 1998.  At the rate 
recorded in the so-called diary, the veteran would have used 
up the pads in less than one month.  When questioned by the 
hearing officer, the veteran admitted that he did not know 
the number of pads he used and he "never kept track of how 
many" he used per day.  

This evidence compels the Board to find that the veteran's 
testimony and diary regarding the number of pads used per day 
are not reliable.  The Board finds the veteran's hearing 
testimony and reporting regarding the wearing of pads to be 
inconsistent with his own testimony, his purported "diary," 
and inconsistent with the credible evidence of record.  After 
weighing all the evidence of record, the Board finds the 
veteran's hearing testimony and purported "diary" to be 
incredible and of virtually no probative value. 

In determining the current level of disability, the credible 
evidence of record reflects that in about 68 days the veteran 
used about 100 absorbent pads, more or less.  This reflects a 
rate of less than two pads per day.  There is no credible 
evidence of record that the veteran's absorbent pads had to 
be changed 2 times per day or more.  Therefore, an increased 
rating is not warranted.  38 C.F.R. § 4.115a. 

The Board has considered all potentially applicable 
diagnostic codes in determining if a higher disability rating 
is warranted for the veteran's service-connected disability.  
However, as there is no credible evidence of record to 
demonstrate that the veteran's disability is productive of 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night, a higher rating is not 
warranted on that basis.  38 C.F.R. § 4.115a.  For the 
reasons indicated above, neither the veteran's testimony nor 
what he submitted and purported to be his diary are credible 
evidence in this regard. 

In determining the current level of disability, the Board 
notes that the 20 percent rating was originally assigned when 
the evidence reflected the veteran's symptomatology included 
prostatitis, orchialgia and testicular pain, and urethritis 
or urethral stricture - symptomatology which has not been 
shown by the most recent medical evidence.  It is notable 
that, at a May 1998 Work Tolerance Assessment, the veteran 
failed to mention his currently complained of symptoms of 
burning sensation with urination, frequent urination, and 
dribble with urination, or any current complaints of urinary 
difficulty.  While the June 1998 VA examination found that 
the veteran had no true urinary incontinence, the February 
1999 VA examination found urinary incontinence, but indicated 
that this was not related to a prostate gland problem.  The 
issue currently before the Board is one of entitlement to an 
increased rating, however.  The veteran has been assigned a 
20 percent rating, and the Board finds that an increased 
rating is not warranted by the evidence of record. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to an increased rating, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

A rating in excess of 20 percent for the veteran's service-
connected urinary tract infection with chronic prostatitis 
and orchialgia is denied. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

